Citation Nr: 9928839	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  94-21 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for ulcerative colitis.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for sclerosing 
cholangitis.

3.  Entitlement to service connection for the residuals of 
exposure to herbicides in Vietnam, claimed as a liver 
disorder (sclerosing cholangitis).
  

REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
December 1975.  He appears to have been a Member of a Reserve 
Unit based on additional medical evidence on file.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) of North Little Rock, 
Arkansas.

Appellant originally filed a claim for direct service 
connection for sclerosing cholangitis.  This was denied by a 
Board decision on May 4, 1989.  Appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) in April 1992.  The Court determined that it had no 
jurisdiction over the claim and dismissed the appeal.  
Consequently, that determination is final. 38 U.S.C.A. 
§ 7104.  After the Court decision, the original claim file 
has apparently been lost.  The current claim file is a 
reconstructed file.  Some service medical records are on 
file, and attempts to obtain copies of intervening records 
have been undertaken.

The Board remanded the claims, in July 1996, for further 
development, to include clarification of the issues on 
appeal. During the remand period, the issues on appeal were 
determined to be as shown above.

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including a lower back disorder, neuropsychological disorder, 
and chloracne due to herbicide exposure.  These issues have 
not been fully developed for appellate review, and are not 
before the Board at this time. Kellar v. Brown, 6 Vet. App. 
157 (1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  Ulcerative colitis, based on the veteran's clinical 
history, unequivocally existed before he entered active 
service. 

3. Neither the service medical records nor the other evidence 
on file reveal that the appellant complained, was treated, or 
diagnosed with ulcerative colitis during service, or that his 
pre-existing ulcerative colitis disorder permanently 
increased in its severity in service.

4.  The first post service clinical evidence of ulcerative 
colitis is several years after service.  There is no 
competent evidence that related it to service.

5. There is no medical evidence, or opinion which would 
indicate appellant's pre-existing ulcerative colitis disorder 
was incurred or permanently increased in its severity during 
service.

6.  Service connection for sclerosing cholangitis was denied 
by a Board decision on May 4, 1989.  This decision was final.

7.  The evidence received into the record since the May 4, 
1989 Board decision, is cumulative and redundant, and is not, 
by itself or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

8. The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

9.  The veteran's sclerosing cholangitis disorder is not 
recognized by VA as causally elated to exposure to herbicide 
agents used in Vietnam, nor is it shown to be etiologically 
or causally related to any injury, or incident during 
service. 

10.  A causal connection between appellant's sclerosing 
cholangitis, and exposure to herbicide agents used in Vietnam 
has not been demonstrated.


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in service, and to 
the extent it pre-existed entry into service, was not 
aggravated by military service, and the claim is not well 
grounded. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.306 (1998). 

2.  The evidence submitted subsequent to the Board's May 1989 
decision denying entitlement to service connection for 
sclerosing cholangitis, is not new and material; therefore, 
the veteran's claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

3.  A claim for entitlement to service connection for a liver 
disorder, to include sclerosing cholangitis, claimed as 
secondary to herbicide exposure, is not well grounded.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999). 
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999; 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to service connection for ulcerative colitis. 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991 & Supp. 1999).

The statute governing grants of service connection on the 
basis of the aggravation of a pre-existing disability 
requires that for there to be aggravation there must be an 
increase in disability during service. 38 U.S.C.A. § 1153 
(West 1991 & Supp. 1999).  The Court held in Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991) that a disorder is 
aggravated if there is an increase in the disability.  It has 
been held that "temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App.. 292, 297 (1991); Browder v. Brown, 5 
Vet. App. 268, 271-72 (1993) (citing Hensley v. Brown, 5 Vet. 
App. 155 (1993)).

The evidence in the claims file indicates that the appellant 
experienced a ulcerative colitis disorder prior to entering 
military service.  The records note that he reported, 
historically, being treated for hepatitis and ulcerative 
colitis beginning at age 12 through age 15.  There is no 
contemporaneous medical evidence of this treatment.  This 
pathology appears to have resolved itself with no further 
complaints, treatment or diagnosis from age 15.  There were 
no complaints, treatment, or diagnosis of ulcerative colitis 
during service or until several years thereafter.  His 
service records indicate a single complaint of an upset 
stomach, and vomiting in March 1974, apparently related to a 
sinus disorder.  

The service records folder also contains numerous physical 
examinations, apparently while the appellant was in the 
Reserve.  These records, for the years immediately following 
service make no finding relative to ulcerative colitis.

In a rating decision for a nonservice connected pension in 
March 1988, the RO noted that in a June 1987 VA medical 
record, the veteran acknowledged a history of ulcerative 
colitis at age 15.  A 0 percent disability rating was 
assigned to his nonservice connected ulcerative colitis at 
that time.

Post service medical records reveal that in a private medical 
record in January 1976, the veteran was treated for 
gastrointestinal complaints. A GI series was negative, and 
ulcerative colitis was ruled out.

In an April 1977 Naval Reserve examination, gastrointestinal 
complaints were associated with a history of peptic ulcer 
disease.  The examiner ruled out a gastrointestinal disorder.  

In an April 1981 private medical record, the physician noted 
a tint of jaundice in the sclera of the eye, tenderness in 
the upper quadrant of the liver, and light brown urine.  He 
referred the veteran to the VA hospital for treatment and 
evaluation, but he did not report to the VA for treatment at 
that time.

In a November 1986 VA gastroenterology evaluation, the 
veteran gave a history of a biopsy of the colon in 1981 
consistent with ulcerated colitis.  The impression was 
chronic colitis.

A June 1987 VA hospitalization report diagnosed sclerosing 
cholangitis and ulcerative colitis.  

A VA examination in February 1988 concluded that the findings 
were consistent with sclerosing cholangitis and an 
inflammatory disease of the colon (chronic ulcerative 
colitis).

While these clinical findings, subsequent to service, 
indicate that the appellant's chronic ulcerative colitis 
either developed or became worse after some years after 
service, the absence of treatment for ulcerative colitis 
during service, or chronic gastrointestinal problem during 
the same period indicates that the appellant's ulcerative 
colitis did not begin, or if pre-existing, did not undergo an 
increase in severity during service. Therefore, the Board 
finds that the evidence fails to demonstrate that the 
condition was incurred in or aggravated by service. 
Accordingly, inasmuch as the appellant's ulcerative colitis 
disorder cannot be clinically connected to service, nor is 
there any evidence showing that it was made worse by service, 
service connection is not warranted, and the claim is not 
well grounded. 

Additionally, where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded requirement 
of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); where the 
determinative issue does not require medical expertise, lay 
testimony itself may suffice.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995).  That 
is, where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  The 
evidence is negative for any ulcerative colitis disorder 
beginning in, or being aggravated by service.  

The appellant has testified, and otherwise contended that he 
has a current ulcerative colitis disorder.  In that regard, 
it is well established that while he can describe symptoms, 
he does not, however, have the medical knowledge to diagnose 
a medical relationship.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
It is noted, in this case, that there is no competent opinion 
that any ulcerative colitis disorder now present was in any 
way related to any incident, or event in service.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this case, the veteran's in-service medical records are 
negative for ulcerative colitis.  Medical evidence indicates 
a diagnosis and treatment for ulcerative colitis, prior to 
his period of service.  There is no competent evidence of 
ulcerative colitis being incurred in or being aggravated due 
to any in service occurrence or injury.  

Because the appellant has submitted no medical evidence to 
support his allegations, the claim is not well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1996).  Accordingly, the 
Board finds that the veteran's claim of entitlement to 
service connection for ulcerative colitis is not well-
grounded.  38 U.S.C.A. § 5107(b).


II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sclerosing cholangitis.

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for direct service connection for sclerosing cholangitis, by 
a rating decision in March 1988.  The RO found no evidence of 
any sclerosing cholangitis in service, or until several years 
after service.

The Board in May 1989 upheld the denial of service 
connection.  Appellant appealed this decision to the Court in 
April 1992. The Court noted that its jurisdiction was limited 
to cases in which a notice of disagreement (NOD) was filed on 
or after November 18, 1988.  As the veteran's NOD was filed 
on November 17, 1988, the Court dismissed the appeal noting 
that, "the preliminary record does not contain any post-
November 18, 1988, written communication expressing 
disagreement with an adjudicative action which could be 
construed as an NOD.  Consequently, that determination by the 
Board is final.  38 U.S.C.A. § 7104. 

In making its decision, the Board considered the evidence 
then of record which included the appellant's service medical 
records, separation examination, private physicians' reports, 
an April 1977 Naval Reserve physical, and VA examinations and 
clinical records.  At that time, the veteran, basically made 
the same assertions about his entitlement as he is currently.  
The evidence of record at that time, was negative for any 
complaints or treatment of sclerosing cholangitis or any 
liver disorder in service. Sclerosing cholangitis was first 
diagnosed in the post-service period, in a November 1986 VA 
gastroenterology examination, and was not shown to be related 
to service.  

The veteran has made several attempts to reopen his claim for 
service connection for sclerosing cholangitis.  The RO has 
denied these claims as the appellant did not submit any new 
and material evidence to reopen the claim. 

A hearings was held at the RO in August 1995. The veteran 
testified  that he had hepatitis when he was approximately 12 
or 13 years old. His parents took him to the University of 
Arkansas Medical Center where he was diagnosed with 
ulcerative colitis.  He had no further diagnosis of other 
illnesses prior to service.  He had a yellow tinge to his 
eyes which was caused by the hepatitis. This was reportedly 
noticed at his entrance physical, but did not disqualify him 
from service.  He was on a Navy ship harbored in Vietnam, and 
he would go on shore security teams during daylight hours, 
and return to the ship at night. He indicated that he 
participated in these patrols for approximately 8 weeks. He 
was treated in service for upset stomachs, and was treated by 
his own physician immediately after service in 1976.  He 
underwent a GI series which did not reveal any ulcerative 
colitis.  The physician thought he might have had a peptic 
ulcer, but he did not give him any medication. He did not 
begin receiving medication until 1989.  At that time blood 
was discovered in his stool at the VA.  He was not diagnosed, 
but he was asked if he ever considered a liver transplant.  
He was told he had a lot of scar tissue on his liver which 
was caused by a rare disease, usually coming from the mid 
east and caused by eating bad shellfish.  He underwent a 
liver transplant in February 1991, and was told the damage to 
his liver was caused by his cholangitis. 

At a second RO hearing in May 1997, the veteran in essence, 
repeated his previous testimony.  The issues were stated by 
the veteran to be new and material evidence to reopen the 
claim of entitlement for service connection for sclerosing 
cholangitis; and, in the alternative, entitlement to service 
connection for the residuals of exposure to herbicides in 
Vietnam, claimed as a liver disorder (sclerosing 
cholangitis).  He further testified that he saw a Dr. Evans 
in 1995 who "basically told me that I probably, more than 
likely I had been exposed to Agent Orange, and it was 
probably one of the causes of my liver disease flaring up, 
and he told me, in his words, they will never own up to it."  
The veteran added that in his opinion, contaminated shellfish 
also had something to do with it. In reference to a January 
1976 visit to his private physician, the veteran testified 
that an actual diagnosis was not made. The impression at that 
time was hepatitis or a paracytic infection.  He was referred 
to the VA hospital for therapy and a diagnosis, but did not 
go to the VA Hospital.  Instead he had a GI series done by 
his private physician which was negative.  He was not 
diagnosed with any liver disorder until 1981.

The evidence received subsequent to May 1989, in addition to 
the hearing testimony, consists primarily of substantial VA 
medical records referencing the veteran's history of 
ulcerative colitis and sclerosing cholangitis, a liver 
transplant procedure performed in February 1991, as well as 
several other unrelated disorders.  These do not contain a 
competent expert opinion relating any current sclerosing 
cholangitis disorder, or liver pathology, with any in-service 
treatment, or complaint.  In this regard, the Board notes 
that the appellant is not qualified to make that medical 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While this evidence is "new" in the sense that it had not 
previously been associated with the veteran's claims folder, 
it is not material to the issue at hand in this case, 
specifically, the incurrence, or aggravation of sclerosing 
cholangitis, or other liver disorder during service.  The 
appellant's allegations essentially reiterate contentions 
which were considered in the previous denial and the 
additional medical evidence provides no basis to relate the 
presence of any current sclerosing cholangitis, or other 
liver pathology, to service or any incident therein.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current sclerosing 
cholangitis, or other liver pathology and the appellant's 
period of active duty, the appellant's claim for entitlement 
to service connection for sclerosing cholangitis, on a direct 
basis is not reopened. 

III.  Entitlement to service connection for a liver disorder, 
to include sclerosing cholangitis, as secondary to herbicide 
exposure in service. 

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1998).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1998) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As noted above, direct service 
connection has previously been denied, and that claim is not 
reopened herein.

Post service medical evidence is negative for treatment of or 
a diagnosis of sclerosing cholangitis until many years after 
service separation. In as much as the  chronology of the 
veteran's sclerosing cholangitis has previously been 
discussed, it will not be repeated herein.  

In March 1994, the veteran filed a claim for service 
connection for sclerosing cholangitis and a liver transplant 
as secondary to exposure to herbicides.

In a hearing at the RO in August 1995, the veteran testified  
that he was on a Navy ship harbored in Vietnam, and would 
participate in shore security teams during daylight hours, 
returning to the ship at night. He participated in these 
patrols for approximately 8 weeks. He was treated in service 
for upset stomachs, and saw his own physician immediately 
after service in 1976. The physician thought he might have 
had a peptic ulcer, but he did not give him any medication.  
He did not begin receiving medication until 1989, at which 
time blood was discovered in his stool at the VA.  He was not 
diagnosed, but he was asked if he ever considered a liver 
transplant.  He was told he had a lot of scar tissue on his 
liver.  In February 1991, he underwent a liver transplant.  

The veteran's testimony was essentially duplicated at another 
hearing at the RO in May 1997, with the addition that he saw 
a Dr. Evans in 1995 who "basically told me that I probably-, 
more than likely I had been exposed to agent orange, and it 
was probably one of the causes of my liver disease flaring 
up, and he told me, in his words, they will never own up to 
it." He was not diagnosed with any liver disorder until 
1981.

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis consistent with Agent Orange exposure.  
Significantly, the currently-diagnosed sclerosing 
cholangitis, is not a disease which warrant service 
connection on a presumptive basis for exposure to Agent 
Orange.  38 C.F.R. § 3.309 (1998). Because a liver disorder, 
particularly sclerosing cholangitis, is excluded from the 
diseases for which presumptive service connection on the 
basis of Agent Orange exposure is warranted, the claim must 
be denied as  not well grounded.  See McCartt v. West, 
12 Vet. App. 164 (1999).

Furthermore, the first post service clinical record of 
sclerosing cholangitis is in a 1986 VA medical record, 
several years after service.  Thus, a direct causal link 
between the veteran's sclerosing cholangitis and exposure to 
Agent Orange, or active duty service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claim, nor any 
claim for which entitlement is permitted under the law.

Where a veteran's claims are not well grounded they are 
incomplete, and VA is obligated under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
or her application.  Robinette v. Brown, 8 Vet. App. 69, 77-
80 (1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for 
well grounded claims.  However, it has not been shown that 
any records, if available, would satisfy the medical nexus 
requirement in order to make the claims well-grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

ORDER

Entitlement to service connection for ulcerative colitis is 
denied on the basis that the claim is not well grounded. 

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for sclerosing 
cholangitis on a direct basis, and the benefits sought with 
regard to that claim remain denied.

Entitlement to service connection for a liver disorder, to 
include sclerosing cholangitis, claimed as secondary to 
herbicide exposure, is denied on the basis that the claim is 
not well grounded.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

